DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, filed 8/29/22, with respect to the title have been fully considered and are persuasive.  The objection has been withdrawn. 
Applicant’s arguments, see page 8, filed 8/29/22, with respect to claims 15-17 have been fully considered and are persuasive.  The invocation of 35 U.S.C. 112(f) has been withdrawn. 

Applicant's arguments filed 8/29/22 have been fully considered but they are not persuasive. 
Regarding applicant’s argument for claim 12, on page 9, that the amended language overcomes the 35 U.S.C. 112(b) rejection, examiner disagrees.  The two conditions of the current “or” statement are not distinct from one another.  The superimposed image is defined in claim 1 as a captured image combined with electronic information and it is not made clear by the claims what the difference is between a “repeatedly reproduced” superimposed image and a superimposed image of the captured image (which given applicant’s intended invention of the captured image being a video would inherently “repeatedly reproduce” as it is a live image).  In addition both conditions refer to the same stored superimposed image making it even more unclear as to how the conditions differ.  Applicant appears to be attempting to claim a first mode that utilizes a live captured video image for a first superimposed image and a second mode that utilizes a previously stored still image for a second superimposed image, examiner suggests more clearly defining the different superimposed images as well as the temporal difference of image capture between the two conditions to overcome the current rejection.
Regarding applicant’s argument for claim 1, on page 11, that Torii does not teach determining a state of an object in a captured image, examiner disagrees.  Paragraph 70 of Torii discloses the mobile device receiving status information of an MFP that is captured in an image by the mobile device (paragraph 65) thereby “determining” the state of the MFP.  Examiner notes that determination of state “based on” the image is no longer claimed as it was in previous claim 3.  Therefore the argument is overcome and the previous rejection stands.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the two conditions of the current “or” statement are not distinct from one another.  The superimposed image is defined in claim 1 as a captured image combined with electronic information and it is not made clear by the claims what the difference is between a “repeatedly reproduced” superimposed image and a superimposed image of the captured image (which given applicant’s intended invention of the captured image being a video would inherently “repeatedly reproduce” as it is a live image).  In addition both conditions refer to the same stored superimposed image making it even more unclear as to how the conditions differ.  Applicant appears to be attempting to claim a first mode that utilizes a live captured video image for a first superimposed image and a second mode that utilizes a previously stored still image for a second superimposed image, examiner suggests more clearly defining the different superimposed images as well as the temporal difference of image capture between the two conditions to overcome the current rejection.
Claim 13 is rejected because it depends upon claim 12.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1)	Claims 1, 5, 7-15 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2013/0114100 by Torii et al., and further in view of U.S. patent application publication 2020/0302172 by Yoda.
2)	Regarding claim 1, Torii teaches an information processing method comprising: acquiring an image captured by an image capturing unit of an information processing apparatus (paragraph 65; mobile device 1001 captures an image of an MFP, figure 12 for example); determining a state of an object included in the acquired captured image (paragraph 70; status of MFP is received by mobile device, the MFP being the object in the image); acquiring a superimposed image in which electronic information corresponding to the image of the object captured by the image capturing unit is superimposed on the image (paragraph 65; obtained “AR information” [i.e. “electronic information”] is superimposed upon an image captured by mobile device 1001); storing the superimposed image in a storage; and displaying the superimposed image stored in the storage on a display of the information processing apparatus (paragraph 65; the superimposed image is displayed by the mobile device and therefore is inherently stored in one of the storage devices listed in paragraph 64), and displaying the superimposed image is continued until the determined state of the object satisfies a predetermined condition and the superimposed image is switched to a different image based on the determined state of the object satisfying the predetermined condition (paragraphs 103 and 104; superimposed image such as figure 12 is displayed until error is cleared, then the superimposed image is switched to figure 13). 
Torii does not specifically teach wherein even in a case where the object is not included in an image capturing range of the image capturing unit, the superimposed image stored in the storage is displayed on the display.
Yoda teaches wherein even in a case where the object is not included in an image capturing range of the image capturing unit, the superimposed image stored in the storage is displayed on the display (paragraph 74; when the “object” [i.e. the MFP 12A] is not in an angle of view, the displayed augmented reality image may be a previously stored one of the target objects [paragraphs 58 and 63]).
Torii and Yoda are combinable because they are both from the augmented reality printer maintenance field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Torii with Yoda to add displaying an image of a target object even when not currently in image capturing view.  The motivation for doing so would have been to properly inform a user (paragraph 5).  Therefore it would have been obvious to combine Torii with Yoda to obtain the invention of claim 1.
3)	Regarding claim 5, Torii teaches the information processing method according to claim 1, further comprising determining the kind of abnormality in a case where the state of the object is abnormal, wherein the acquired electronic information is information indicating work contents for eliminating the abnormality (paragraph 103; figure 12; AR information indicates how to clear a paper jam in the case of a detected paper jam).
4)	Regarding claim 7, Torii teaches the information processing method according to claim 1, further comprising: acquiring data on a moving image captured by the image capturing unit; and cutting out a part of frames configuring the moving image, wherein the image of the object based on image capturing by the image capturing unit is a cut-out frame (paragraph 53; in each discreet moment of augmented reality display, the live video image of the object is one particular frame).
5)	Regarding claim 8, Torii teaches the information processing method according to claim 1, wherein the acquired electronic information is information indicating work contents of a user in accordance with a state of the object (paragraph 103; figure 12; AR information indicates how to clear a paper jam).
6)	Regarding claim 9, Torii teaches the information processing method according to claim 1, further comprising:- 22 -10199765US01 performing processing to, in a case where a predetermined operation of a user is received, update the superimposed image that is reproduced repeatedly on a display unit (paragraph 92; figure 6; AR guidance can be set to step-by-step where a user controls the progression of the AR images through button presses).
7)	Regarding claim 10, Torii teaches the information processing method according to claim 9, wherein the display is a touch panel and a button for receiving the predetermined operation is displayed on the display (paragraph 92; mobile device offers a screen button for progression of the AR images).
8)	Regarding claim 11, Torii teaches the information processing method according to claim 9, further comprising processing to update the superimposed image is performed in a case where the image of the object captured after the predetermined operation is received is not the same as the image of the object used to display the superimposed image that has been displayed on the display before the predetermined operation is received (figures 12 and 13; superimposed image is changed as user moves through different maintenance steps).
9)	Regarding claim 12, Torii teaches the information processing method according to claim 1, further comprising: storing the superimposed image in a storage (paragraph 65; the superimposed image is displayed by the mobile device and therefore is inherently stored in one of the storage devices listed in paragraph 64), wherein until the determined state of the object satisfies a predetermined condition, the stored superimposed image is repeatedly reproduced and displayed, or the superimposed image generated by superimposing, on an image of the object being captured by the image capturing unit, the electronic information corresponding to the captured image is displayed (paragraph 103; determined state of MFP causes display of the superimposed image of figure 12).
10)	Regarding claim 13, Yoda (as combined with Torii in the rejection of claim 1 above) teaches the information processing method according to claim 12, wherein in a case where the object is in an image capturing range of the image capturing unit, displaying the superimposed image generated by superimposing, on the image of the object being captured by the image capturing unit, the electronic information corresponding to the captured image, and in a case where the object has deviated from an image capturing range of the image capturing unit, repeatedly reproducing and displaying the stored superimposed image (paragraphs 62 and 63; when object is recognized [i.e. in range] a live superimposed image can be displayed and when the object is not recognized a previously stored image can be displayed).
11)	Regarding claim 14, Torii teaches the information processing method according to claim 5, wherein it is determined that the state of the object is abnormal if a paper-jamming has occurred in the object (paragraph 103; figure 12; AR information indicates how to clear a paper jam in the case of a detected paper jam).
12)	Claim 15 is taught in the same manner as described in the rejection of claim 1 above, with the exception of: at least one processor and at least a memory coupled to the at least one processor and having instructions stored thereon, and when executed by the at least one processor, acting as: a determining unit; an image capturing unit, an acquisition unit and a storing unit (figure 23; paragraph 64; CPU, memory and camera is disclosed in mobile device).
13)	Claim 19 is taught in the same manner as described in the rejection of claim 1 above, with the exception of: a non-transitory computer readable storage medium storing a program which causes a computer to perform an information processing method (figure 23; paragraph 64; CPU and various memories are disclosed for performing the functions of the mobile device).
14)	Regarding claim 20, Torii teaches the information processing method according to claim 1, wherein the acquired electronic information is displayed as a moving image and is repeatedly reproduced until the determined state satisfies the predetermined condition (paragraph 53; AR information can be displayed on live video until a condition is met as disclosed in paragraphs 103 and 104).
15)	Regarding claim 21, Torii teaches the information processing method according to claim 1, wherein the different image is an image generated by superimposing electronic information corresponding to a state satisfying the predetermined condition (paragraph 104; different image is displayed when error is cleared).
16)	Regarding claim 22, Torii teaches the information processing method according to claim 1, wherein the predetermined condition is removal of an error occurring in the object included in the captured image (paragraph 104; clearing error causes new AR information to be sent to mobile device for displaying).
17)	Regarding claim 23, Torii teaches the information processing method according to claim 1 further comprising: storing the generated superimposed image in a storage, wherein the displayed superimposed image is the superimposed image stored in the storage (paragraphs 64 and 65; AR information is displayed on mobile device and is therefore inherently stored on the mobile device).

18)	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2013/0114100 by Torii et al., and further in view of U.S. patent application publication 2020/0302172 by Yoda as applied to the rejection of claims 1 above, and further in view of U.S. patent application publication 2012/0189188 by Nagai.
Torii does not specifically teach the information processing method according to claim 1, wherein-21 -10199765US01 the state is determined based on different portions obtained as a result of comparing an image of the object in a state that is not abnormal and the image of the object captured by the image capturing unit.
Nagai teaches the information processing method according to claim 1, wherein -21 -10199765US01 the state is determined based on different portions obtained as a result of comparing an image of the object in a state that is not abnormal and the image of the object captured by the image capturing unit (paragraph 31; state determination is based upon image comparison).
Torii and Nagai are combinable because they are both from the printer maintenance field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Torii with Nagai to add determining a state from an image.  The motivation for doing so would have been “to achieve accurate mounting state inspection” (paragraph 8).  Therefore it would have been obvious to combine Torii with Nagai and Yoda to obtain the invention of claim 4.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, the prior art does not contain a valid combination of references that disclose an information processing apparatus that captures an image, determines a state of an object in the captured image, acquires a superimposed image in which information corresponding to the object is superimposed on the image and stores the superimposed image, wherein the superimposed image is displayed even in a case where the object is not included in a image capturing range of the capturing unit and displaying is continued until the determined state of the object satisfies a condition and the superimposed image is switched to a different image based on the state satisfying the condition; wherein when the state of the object is not abnormal, the electronic information of the displayed superimposed image instructs a user to change a portion of the object to be captured.  Similar prior art such as U.S. patent application publication 2013/0114100 by Torii et al. discloses augmented reality for displaying superimposed images of an MFP on a mobile device to display instructions for correction of errors, but lacks disclosure of displaying information to the user on the mobile device to image a different part of the MFP when the MFP state is normal.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/           Primary Examiner, Art Unit 2672